DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-6, 8-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Uhler et al (US 20060095192) in view of Sawada et al (WO 2017130639) and Zaitsu et al (US 20120245833) does not teach nor make obvious (claim 1 and 9) determining the multiple types of obstacles having similar hypothetical absolute velocities and the greatest number in the scene at the current moment t1, as a type of reference obstacles; and averaging the hypothetical absolute velocities of the reference obstacles, to obtain an average error amount, (claim 4 and 11) determining the multiple types of obstacles having similar hypothetical absolute velocities at the current moment t1, as multiple types of reference obstacles; and averaging the hypothetical absolute velocities of the reference obstacles, to obtain an average error amount, (claim 6 and 12) determine the multiple types of obstacles having similar hypothetical absolute velocities and the greatest number in the scene at the current moment t1, as a type of reference obstacles; and averaging the hypothetical absolute velocities of the reference obstacles, to obtain an average error amount.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132. The examiner can normally be reached Monday - Friday 7:00 a.m.-5 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/            Primary Examiner, Art Unit 3648